office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 gdanderson postf-137295-12 uilc date date to john frederick eiman senior counsel large business international from grant d anderson senior counsel branch income_tax accounting subject request for chief_counsel_advice -- --------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------- country ----------------------------- firm ------------------------ law deposit firm sub1 firm sub2 jsc1 ------------------------------------------------------------------------------------------ ------------------------------------------- -------------- ------------------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------------------------------- postf-137295-12 jsc2 jsc3 jsc4 ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------- agreement -------------------------------------------------------- taxpayer sub1 -------------------------------------------- taxpayer sub2 ---------------------------------------- taxpayer sub3 -------------------------------------------------------------------- taxpayer sub4 ------------------------------------- ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ --- --- year year year year year year year year year year x y issue sec_1 did taxpayer’s changes in the united_states income_tax reporting of expenses postf-137295-12 for its oil_and_gas operations located in country represent changes in its methods_of_accounting or corrections of errors if the changes in reporting are determined to be changes in method_of_accounting was taxpayer required to seek and obtain the commissioner’s consent before implementing such changes in its methods_of_accounting if the changes in reporting are determined to be changes in method_of_accounting did taxpayer’s failure to seek and obtain the commissioner’s consent before implementing the changes in accounting_method preclude taxpayer from implementing these changes for the years claimed conclusion sec_1 taxpayer’s changes in the united_states income_tax reporting of expenses for its oil_and_gas operations located in country represented changes in its method_of_accounting taxpayer was required to seek and obtain the commissioner’s consent before implementing such changes in method_of_accounting taxpayer’s failure to seek and obtain the commissioner’s consent precluded taxpayer from implementing the accounting_method changes for the years claimed facts taxpayer is a ------------ energy company with worldwide operations in many countries including country as explained below taxpayer conducts its business in country through wholly-owned domestic subsidiaries that are members of taxpayer’s consolidated_group firm is a ---------------- corporation established by law and is responsible for all phases of the oil_and_gas industry in country firm manages ----------------------------------------- ------------------------------- operations on behalf of country ------------------------------------- ------------------------------------------------------ in year deposit was discovered in country firm devised a plan to produce - ------------------------------ from deposit and market the product to ------------------------------ ---------------- markets the operations and activities of firm’s endeavor in deposit were accomplished in part through firm sub1 and firm sub2 firm sub2 is a country joint_venture company established to produce and sell hydrocarbons from deposit furthermore firm sub2 serves as an operating company on behalf of the owners of certain exploration and development rights in deposit the owners include ------------- companies ---c1 ---c2 ---c3 and ---c4 postf-137295-12 collectively the ------------- companies these ------------- companies were formed under agreements among country firm and taxpayer which granted firm and taxpayer permission to develop the resources of certain areas in exchange for the payment of royalties to country the ------------- companies are characterized as foreign_partnerships for u s income_tax purposes ---c1 ---c2 and ---c3 are owned by firm roughly x and taxpayer roughly y through taxpayer sub1 which is a member of taxpayer’s consolidated_group taxpayer sub1’s --- interest in ---c1 and ---c2 is directly owned while it owns its -- --- in ---c3 through taxpayer sub2 a disregarded foreign_entity ---c4 is owned by firm majority shareholder taxpayer and various other foreign minority shareholders ---c4 is treated as a partnership for u s tax purposes taxpayer owns its interest in ---c4 through taxpayer sub3 a member of taxpayer’s consolidated_group taxpayer sub3’s interest in ---c4 is in turn owned through taxpayer sub4 a disregarded foreign_entity the ------------- companies entered into ----------------- agreements ---as with firm the ---as establish the rights responsibilities terms and conditions that govern each party’s conduct and operations in the development of country’s deposit under the applicable agreements including royalties payable in cash to country the first royalty payments made to country by ---c1 ---c2 ---c3 and ---c4 occurred respectively in year year year and year from their inception taxpayer has treated the agreements as oil_and_gas leases for united_states federal_income_tax purposes accordingly taxpayer has recognized its share of production from properties subject_to the agreements as gross_income and claimed its share of the royalty payments on such production which the ------------- companies made to country as deductions or through cost_of_goods_sold lease method in year and year taxpayer submitted to examination affirmative adjustments with regard to the following entities and taxable years ---c1 and ---c2 year year year year ---c3 year and ---c4 year hereinafter the claims the adjustments in the claims propose to change the u s income_tax treatment of the agreements from the lease method to a contingent purchase_price method cpp method under which taxpayer would treat each agreement as a purchase of its share of production in exchange for future payments equaling the royalty payments on its share of production taxpayer asserts that these future payments should have been reported as deferred payments subject_to sec_483 of the internal_revenue_code resulting in a portion of each payment being treated as a payment of interest and the remainder of each payment being treated as a payment of principal this memorandum does not address whether the cpp method is a permissible method_of_accounting in particular we express no opinion on taxpayer’s assertions that i the postf-137295-12 royalty payments should be reported as deferred payments of principal and ii sec_483 would apply to such deferred payments accordingly the royalty payments which taxpayer previously deducted or treated as cost_of_goods_sold under the lease method would be recast under the cpp method as i part interest and ii part payment of principal which is subsequently recovered through deductions for depletion abandonment and so on for every dollar of royalty expense that taxpayer recognizes under the lease method taxpayer would ultimately take a dollar of combined deductions for interest and cost_recovery under the cpp method taxpayer would recognize the same amount of gross_income under the cpp method as it does under the lease method results for ---c1 ---c2 ---c3 and ---c4 have been reported using the cpp method for taxable_year year and thereafter taxpayer has never requested the consent of the commissioner to change its method_of_accounting for ---c1 ---c2 ---c3 or ---c4 under sec_446 and the regulations and administrative procedures thereunder law sec_446 of the internal_revenue_code irc provides the general rules for methods_of_accounting specifically sec_446 provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books see also sec_1_446-1 the term method_of_accounting includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered an accounting_method 115_tc_554 112_tc_270 color arts inc v commissioner tcmemo_2003_95 an item is any recurring element of income or expense thus a local_tax is an item and the treatment it is given qualifies as an accounting_method 317_f2d_604 2nd cir cert_denied 375_us_993 likewise a vacation pay accrual is an item and the treatment it is given qualifies as an accounting_method color arts see also 130_tc_147 aff’d 659_f3d_316 4th cir late fee income was separate item from interest_income including original_issue_discount oid an accounting_method may exist under the definition in sec_1 e ii a without the necessity of a pattern of consistent treatment but in most instances an accounting_method is not established for an item without consistent treatment see sec_1_446-1 the treatment of a material_item in postf-137295-12 the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 however if a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more consecutively filed tax returns to have adopted an accounting_method for that item see revrul_90_38 1990_1_cb_57 revproc_2002_18 2002_1_cb_678 sec_2 under the consolidated_return_regulations each subsidiary establishes its own method_of_accounting sec_1_1502-17 states that the method_of_accounting to be used by each member of the consolidated_group shall be determined in accordance with the provisions of sec_446 as if such member filed a separate_return see sunoco inc v commissioner tcmemo_2004_29 thus each member_of_an_affiliated_group of corporations determines its method_of_accounting on a separate-company basis and sec_446 controls the determination of that member’s method_of_accounting consent to change method_of_accounting under sec_446 a taxpayer which changes the method_of_accounting on the basis of which it regularly computes its income in keeping its books is generally required to secure the consent of the irs before computing its taxable_income under the new method this is usually accomplished by filing a form_3115 request for consent to change method_of_accounting pursuant to the appropriate administrative guidance currently revproc_97_27 and revproc_2011_14 as amended sec_1_446-1 a taxpayer that has adopted a method_of_accounting cannot change the method by amending its prior income_tax return s although the commissioner is authorized to consent to a retroactive accounting_method change a taxpayer does not have a right to a retroactive method change regardless of whether the change is from a permissible or impermissible method see revrul_90_38 revproc_2002_18 sec_2 and consent of the commissioner under sec_446 to change a method_of_accounting must be secured whether or not the method to be changed is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1 e i see also sec_1_446-1 examples - revrul_80_190 1980_2_cb_161 revrul_77_134 although some cases have held that the consent requirement of sec_446 does not apply where the method to be changed is improper the vast majority of current judicial opinion agrees that sec_446 consent is required even for changes from improper accounting methods see for example o liquidating v 292_f2d_225 3rd cir cert_denied 368_us_898 316_f2d_249 5th cir cert_denied 375_us_879 rehg denied 375_us_981 513_f2d_391 d c cir 93_tc_500 diebold inc v united_states cl_ct postf-137295-12 affd 891_f2d_1579 fed cir cert_denied 498_us_823 helmsley v u s 941_f2d_71 2nd cir pacific enterprises t c convergent technologies inc v commissioner tcmemo_1995_320 138_f3d_1286 9th cir what constitutes a change in accounting_method sec_1_446-1 provides that a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer’s lifetime taxable_income or merely changes the tax_year in which taxable_income is reported see revproc_2002_18 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 126_tc_322 affd 518_f3d_357 6th cir 415_f2d_1341 7th cir in addition a change in accounting_method does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 under the foregoing principles a consistent practice for determining when a taxpayer recognizes gross_income for a type of revenue generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method in 108_tc_448 affd in part revd in part 184_f3d_786 8th cir for example the tax_court held that switching the time for recognizing escrowed customer payments as gross_income from when the escrow agent released funds to the taxpayer to when the customer gave the sale price to the taxpayer was a change in accounting_method for further examples see generally revproc_2011_14 appendix sec_15 similarly a consistent practice for determining when a taxpayer recognizes deductions for a type of expense generally constitutes an accounting_method and a change from one such practice to another generally constitutes a change in accounting_method thus a change from deducting officers’ bonuses in the year they are declared to deducting the bonuses in the year following the declaration year constitutes a change in accounting_method summit sheet metal co v commissioner t c memo similarly a change from deducting real_estate_taxes when paid to deducting these taxes postf-137295-12 when incurred is also a change in accounting_method sec_1_446-1 example further various courts have found accounting_method changes in similar circumstances involving a variety of different types of expenses including vacation pay american can interest peoples bank 28_fedclaims_320 affd 22_f3d_1105 fed cir 882_f2d_820 3rd cir customer rebates knight-ridder and related_party payables 661_f3d_250 5th cir cert_denied 133_sct_105 mathematical and posting errors a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability a mathematical error is defined by sec_6213 as an error in addition subtraction multiplication or division see capital one t c pincite huffman t c pincite accepting this definition for the purposes of sec_1_446-1 but see huffman f 3d pincite where the sixth circuit refused to either adopt or reject the tax court’s definition a posting error is an error in the act of transferring an original entry to a ledger wayne bolt nut co t c pincite quoting black’s law dictionary 5th ed see also huffman t c pincite accepting the definition of posting error provided by wayne bolt nut but see 151_f3d_876 8th cir where the eighth circuit held that a posting error occurred when the taxpayer mistakenly capitalized certain costs while deducting similar costs under its accrual_method where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable huffman t c pincite 88_tc_1069 diebold cl_ct pincite changes in character of revenue or deduction if a change in accounting practice does involve timing then it is an accounting_method change even if it also arguably involves a change in how the item of revenue or expense is characterized such as changing from treating transactions as leases to treating the transactions as sales certain cases such as 45_tc_489 are sometimes read to stand for the proposition that changes involving a change in the characterization of an item cannot be accounting_method changes under sec_446 this reading however is not supported by the regulations in particular sec_1_446-1 enumerates numerous adjustments that do not constitute changes in accounting_method but contains no exception for changes that involve recharacterization of an item in fact the treasury regulations include corrections of erroneous characterizations among examples of changes in accounting methods see example of sec_1_446-1 inventory to depreciable asset see also 91_fsupp2d_1293 d minn like the petitioner in witte cargill has not directed the court to any provision of the code that sets forth such a characterization exception accordingly the court concludes postf-137295-12 that no such exception exists citing 513_f2d_391 d c cir moreover numerous cases have held that a change in characterization can be a change in accounting_method see diebold inc v u s f 2d pincite a change in treatment from inventory to capital_asset constituted an accounting_method change cargill f_supp 2d pincite re-characterization of interest from leasehold to ownership pacific enterprises v commissioner recharacterizing working gas inventory to cushion gas capital_asset 77_tc_349 sec_1250 property to sec_1245 property capital one a change for late fees from not treating the fees as oid to treating the fees as creating or increasing oid humphrey fairington mcclain tcmemo_2013_23 advanced litigation expenses from deductible business_expenses to loans the automatic accounting_method change procedures in revproc_2011_14 set forth changes in characterization that constitute changes in method_of_accounting see for example appendix sections dollar_figure a change in treatment of amounts received from the commodity credit corporation from gross_income to loan constitutes an accounting_method change and dollar_figure a change in treatment of advanced litigation costs from deductible business_expenses to loans constitutes an accounting_method change in particular appendix section a iv provides that a change in method_of_accounting includes a change from improperly treating property as leased by the taxpayer to properly treating property as purchased by the taxpayer which mirrors taxpayer’s assertions with respect to its attempted change in treatment of the agreements the foregoing authorities illustrate that the change in characterization of an asset liability or overall transaction typically alters the tax characterization of the associated income and expense thus for changes between inventory and capital assets as in diebold and pacific enterprises the income and cost_recovery elements change characterizations between gross_receipts cost_of_goods_sold and amount_realized adjusted_basis such change in classification does not in itself impact the amount of lifetime taxable_income recognized and thus does not preclude changes that embody such reclassifications from qualifying as changes in method_of_accounting similarly a change in accounting_method reflecting a change in the characterization can also involve a change in the character of taxable_income from capital_gain loss to ordinary_income loss or vice versa for example in witte the taxpayer's shift from the cost_recovery accounting_method to the completed transaction_method constituted a change in the accounting_method within the meaning of the treasury regulations while the witte court found that the change involved the proper timing of a material_item the deficiency determination at issue was based on the finding that the amounts reported as long-term_capital_gain should be taxed as ordinary_income since such amounts were in part interest_income and income from the sale of properly held primarily for sale diebold and pacific enterprises also involved changes between postf-137295-12 capital and ordinary taxable_income see also mingo v commissioner t c memo change in accounting_method for the proceeds from a partnership_interest sale attributable to unrealized_receivables from the installment_method resulting in capital_gain to the cash_receipts_and_disbursements_method yielding ordinary_income divergences from established methods a taxpayer is generally required to apply the same accounting_method to all instances of a particular item on occasion however a taxpayer purports or attempts to report an item using the accounting_method that it has adopted established or elected but fails to apply the accounting_method with perfect consistency as a result the taxpayer treats the item in two different ways part of the item is reported under the primary accounting_method while the remainder of the item is reported using a treatment that diverges from the primary accounting_method divergent treatment when the divergent treatment is discovered by the taxpayer or field operations the issue arises whether adjustments to conform the divergent treatment to the primary accounting_method should be treated as the correction of errors in open tax years or as a change in accounting_method under sec_446 and sec_481 under current law we believe that the proper classification of a divergent treatment depends upon whether the divergent treatment is a timing practice that is used on a consistent basis if it is then the divergent treatment is a material_item and conforming the divergent treatment to the primary accounting_method is a change in the treatment of a material_item that constitutes an accounting_method change see sec_1_446-1 in contrast if the divergent treatment is not a timing practice and or is not a consistent practice it will have a permanent impact on lifetime taxable_income and the divergent treatment is an error or series of errors a number of older cases however have held that conforming a divergent treatment to the primary accounting_method is error correction and not an accounting_method change even where the divergent treatment was a timing practice that would otherwise qualify as an accounting_method under sec_446 and even where the divergent treatment has been consistently followed over many tax years examples of these cases divergent treatment as error cases include 535_f2d_14 ct_cl and standard oil t c pincite in gimbel brothers the taxpayer elected to use the installment_method in the court concluded that this election included both traditional installment_sales and revolving_credit_sales for many years after the election was made however the taxpayer consistently reported only its traditional installment_sales on the installment_method but reported its revolving_credit_sales on an accrual_method the taxpayer in gimbel brothers filed amended returns to change its reporting of the revolving_credit_sales to the installment_method characterizing its original treatment of such sales as an error the internal_revenue_service rejected the amended returns as postf-137295-12 constituting a retroactive change in accounting_method made without the requisite consent under sec_446 the court however concluded that taxpayer’s use of accrual reporting for revolving_credit_sales was an error because it was inconsistent with its installment_method election the internal_revenue_service non-acquiesced to the court’s decision in aod see also rev_rul and i r s tech adv mem date similarly in standard oil the taxpayer made an election to write off intangible drilling costs idcs thereafter the taxpayer filed amended returns seeking to deduct as idcs certain offshore oil platform construction costs that it had originally capitalized into the depreciable basis of such platforms the court concluded that taxpayer’s claim of additional deductions on its amended returns constituted an attempt to remedy its failure to report similar items consistently under a fixed method_of_accounting such correction of internal inconsistencies does not constitute a change in accounting_method t c pincite while the internal_revenue_service did acquiesce to the court’s decision that the drilling platforms were properly characterized as idcs the court’s reasoning as to the accounting change was rejected in i r s tech adv mem date additional cases with similar results and rationales include 532_f2d_1352 ct_cl holding that taxpayer did not change its accounting_method when it included three previously omitted classes of costs in finished good inventory because this was consistent with how taxpayer treated similar items in that class of expenditures but see revrul_77_134 c b 296_f2d_290 6th cir holding that changes to correct the application of taxpayer’s existing completed_contract_method to a new contract were not an accounting_method change and northern states power holding that a change from capitalizing losses on nuclear fuel contracts to deducting such losses as incurred was not a change in accounting_method because the taxpayer was deducting losses on other fuel contracts as incurred the divergent treatment as error cases have become anomalies and anachronisms within the law of sec_446 in several crucial respects first the divergent treatment as error cases rely heavily upon the proposition that the consent of the commissioner under sec_446 is not required where the taxpayer’s existing treatment is improper as discussed above this proposition is expressly rejected by sec_1_446-1 and the preponderance of judicial decisions second the divergent treatment as error cases rely on the proposition that conforming the divergent treatment to the primary accounting_method is not a change in accounting_method because the necessary adjustments have not altered the primary accounting_method for the item rather the adjustments merely apply the primary accounting_method across the item on a correct and uniform basis see northern states power f 3d pincite korn f 2d pincite6 218_f2d_697 10th cir this proposition is overly broad and simplistic because it neglects the critical analytical test required by sec_446 that is whether the divergent treatment is a material_item a timing practice applied on a consistent basis if the divergent treatment is not a material_item it constitutes an error or group of errors if the divergent treatment is a material_item then a change in the treatment of such material_item is an accounting_method change under sec_446 see sec_1_446-1 huffman t c pincite third the divergent treatment as error cases rely upon the argument that a divergent treatment cannot be a material_item because by its very nature a divergent treatment applies to only a portion of an item the remainder of the item remains subject_to the primary accounting_method this argument finds no support in the regulations which define material_item as any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 further the case law has generally concluded that the pertinent inquiry for determining whether timing is involved is whether the accounting practice permanently affects the taxpayer’s lifetime income or merely changes the tax_year in which taxable_income is reported see primo pants knight ridder peoples bank trust in other words the lynchpin for determining whether an accounting practice is a material_item is timing - and the presence or absence of timing in an accounting practice is completely unrelated to how widely or narrowly the accounting practice is applied accordingly the inquiry into whether a divergent treatment applies to an entire item or only a portion of an item tells us nothing about whether conforming the divergent treatment to the primary accounting_method would be an accounting_method change because the inquiry tells us nothing about whether the divergent treatment involves timing fourth the divergent treatment as error cases are incompatible with the existence of hybrid accounting methods and related accounting_method changes as recognized in sec_446 subject_to certain limitations any combination of accounting methods is permitted in connection with a trade_or_business if such combination clearly reflects income and is consistently used see sec_1_446-1 further changes to or from a hybrid_accounting_method or between one hybrid method and another are changes in accounting_method this is clearly illustrated by example of sec_1_446-1 which states that a taxpayer that uses an overall accrual accounting_method but uses the cash_receipts_and_disbursements_method for a single item real_estate_taxes requires consent under sec_446 to change its treatment of real_estate_taxes to the accrual_method the conclusions of example of sec_1_446-1 were echoed by the tax_court in 71_tc_913 whose facts are essentially the inverse of the facts of example the taxpayer in connors used the cash_receipts_and_disbursements_method as its overall accounting_method but reported bonus compensation expenses using an accrual_method the court concluded that changing the treatment of bonus compensation from the accrual_method to the cash_receipts_and_disbursements_method is a change in method_of_accounting because such postf-137295-12 change is a change in the treatment of a material_item that is this is a change in the proper time for the taking of a deduction from the year incurred to the year paid t c pincite see also 72_tc_284 73_tc_301 brunton v commissioner tcmemo_1982_166 affd 723_f2d_914 7th cir if changing the divergent treatment of real_estate_taxes or bonuses to conform to an overall accounting_method either cash receipts and disbursements or accrual constitutes an accounting_method change then it is difficult to understand why in gimbel brothers a change to conform the divergent treatment accrual_method of the credit sales to the primary accounting_method installment_method is not a change in accounting_method fifth the divergent treatment as error cases embody the highly counterintuitive notion that the computations of taxable_income shown on filed returns do not necessarily reflect or determine the accounting methods that a taxpayer is ‘really’ using in other words gimbel brothers implies that its taxpayer was ‘really’ on the installment_method for its revolving_credit_sales even though it used an accrual_method on its returns to compute and report taxable_income from such sales for more than a decade in light of the foregoing serious problems it is not surprising that the persuasive force of the divergent treatment as error cases is severely limited in numerous respects first the courts frequently distinguish these cases using a narrow reading of their facts numerous cases have been distinguished because they did not involve correction of internal inconsistencies or reflect inadvertence or mistake of fact see for example hitachi sales corporation of america v commissioner tcmemo_1994_159 hooker industries inc v commissioner tcmemo_1982_357 color arts cargill f_supp 2d pincite huffman t c pincite as a further example the tax_court concluded that pacific enterprises was distinguishable from gimbel brothers and standard oil merely because these cases do not involve inventory identification or valuation which are specifically mentioned in sec_1_446-1 second the courts question or outright reject the divergent treatment cases on the basis of their inconsistencies discussed above with the well-established requirements of sec_446 thus cargill f_supp 2d pincite concludes that the divergent treatment as error cases all ultimately rest on the erroneous premise that consent is not required if the taxpayer’s previous treatment of the item was improper see also huffman t c pincite and capital one t c pincite divergent treatment cases decided prior to revision of sec_1_446-1 have uncertain weight because they fail to address consistency and timing considerations emphasized in revision finally in cases where the divergent treatment as error cases are not invoked or expressly considered the courts often fail to apply the principle of these cases in 519_f2d_1280 10th cir cert_denied postf-137295-12 u s for example only the direct costs of self-constructed assets were capitalized as error while indirect_costs were deducted as part of the cost_of_goods_sold the 10th circuit upheld the holding of the tax_court that conforming the divergent treatment of the indirect_costs deduction to the primary accounting_method capitalization was an accounting_method change under sec_446 that triggered an adjustment under sec_481 see also sartor v commissioner tcmemo_1977_327 divergent accrual treatment of interest by an individual using the overall cash_receipts_and_disbursements_method analysi sec_1 did taxpayer’s changes in the united_states income_tax reporting of expenses for its oil_and_gas operations located in country represent changes in its methods_of_accounting or corrections of errors in year and year taxpayer filed claims attempting to amend filed returns to change its reporting of the agreements at issue from the lease method to the cpp method taxpayer also began to report the agreements under the cpp method in tax returns filed for year and thereafter taxpayer stated that this change in reporting would correct the inconsistent treatment of the agreements and cited sec_1_446-1 and standard oil for the proposition that a taxpayer’s alignment of an item_of_income to its previously established method_of_accounting is not a change in method_of_accounting in response to information document requests issued by the examination team taxpayer stated that it had an established business practice of treating acquisition of oil_and_gas interests as either a lease or a purchase depending on the underlying characteristics of the transaction taxpayer claimed it had consistently implemented this practice and therefore established a method_of_accounting taxpayer asserted that it mistakenly placed the agreements at issue in the lease category when these agreements properly belonged in the purchase category a change in the treatment of an agreement is a change in method_of_accounting under sec_446 if the agreement is a material_item which is defined by sec_1_446-1 to be an item that involves the proper time for the inclusion of the item into income or the taking of a deduction under the lifetime income test an item generally involves timing if the tax reporting practices for the item do not permanently impact the lifetime taxable_income of a taxpayer but merely determine the timing amounts and taxable years of recognizing such taxable_income a taxpayer would report the same cumulative amount of gross_income over the lifetime of an agreement whether it used the lease method or the cpp method similarly a taxpayer would recognize the same cumulative amount of reductions to taxable_income over the lifetime of an agreement under the lease method or the cpp method because the cumulative amount of hypothetical purchase_price under the cpp method postf-137295-12 which is entirely recovered over the lifetime of the agreement as deductions for interest_expense depletion abandonments and so on is equal to the cumulative amount of royalty expense recovered as deductions or cost_of_goods_sold under the lease method accordingly an agreement constitutes a material_item under sec_1 e ii a and the lifetime taxable_income test and the change in treatment of such a material_item constitutes a change in method_of_accounting under sec_446 and sec_481 unless the change falls within one of the recognized exceptions the purported errors in reporting the agreement as a lease rather than a sale do not involve any of the exceptions listed in sec_1_446-1 the errors are not mathematical errors posting errors or errors in the computation of tax_liability the correction of these errors does involve timing of income and deductions finally the errors do not result from a change in the underlying facts since the facts have remained the same only taxpayer’s tax interpretation of those facts has changed accordingly taxpayer’s position that it is merely correcting errors must rest upon two alternative but overlapping arguments first taxpayer argues that the claims cannot be an accounting_method change because they represent a mere change in the characterization of the agreements second taxpayer asserts that the claims represent the correction of an erroneous divergence from an established accounting_method rather than a change from one accounting_method to another with respect to the first argument regarding change in character taxpayer apparently bases its claims on its purportedly belated realization that the agreements were more in the nature of a purchase than a lease and thus the agreements should have been reported under the cpp method rather than the lease method what is really being changed taxpayer implicitly argues is the characterization of the agreements the revision of the tax reporting simply follows as an automatic consequence of the recharacterization as discussed above however the fact that a change in accounting practice for an item may involve or reflect a change in the characterization of the item does not preclude that change in practice from constituting an accounting_method change if it involves timing and would otherwise qualify as an accounting_method change under sec_446 and sec_481 similarly the fact that the lease method and the cpp method report differently labeled items of deduction or cost_recovery does not disqualify the change between such methods from qualifying as a change in method_of_accounting taxpayer’s second argument is that the changes contained in its claims constitute corrections of erroneous divergences from its established cpp method this argument logically requires that taxpayer actually have an established method of treating mineral contracts such as the agreements at issue as purchases under the cpp method you have indicated that taxpayer has provided no evidence that any postf-137295-12 agreements similar to the agreements at issue were ever treated as purchases for federal_income_tax purposes in fact taxpayer seems to have consistently treated agreements as leases for tax purposes taxpayer relies heavily upon standard oil to support its theory of divergence from an established method in standard oil however the taxpayer had clear evidence of the accounting_method deducting idc from which the asserted divergence capitalization occurred the taxpayer had expressly elected to deduct idc and had deducted most but not all of its idc by contrast taxpayer has shown little or no evidence that it customarily or ever treated agreements as purchases and thus fails to establish the essential factual core of standard oil gimbel brothers and other divergent treatment as error cases an established method from which the erroneous divergence has occurred in contrast to standard oil taxpayer’s taxable_income was always calculated treating each agreement as a lease for tax purposes and taxpayer never had any agreement that was not treated as a lease for tax purposes no aspect of the agreements were treated as anything other than a lease in contrast to standard oil where some items were capitalized in violation of the elected method_of_accounting it is not as if certain components of the agreements were erroneously accorded lease treatment for tax purposes lease treatment was the only treatment there is no inconsistent treatment of the agreements as there was with expensing and capitalizing idc in standard oil see also diebold f 2d pincite diebold does not seek to account for the replacement modules in the same manner that it accounts for other similar items or to correct the omission of an item from a method_of_accounting that it otherwise consistently applies to a single category of related items in other words taxpayer’s use of the lease method is not an error in the implementation of the cpp method because taxpayer apparently made no attempt to implement such method on the contrary taxpayer consciously implemented and consistently used the lease method for all of the agreements at issue until taxpayer’s abrupt discovery in year that it was purportedly making errors in its implementation of the cpp method ---c1 and ---c2 were reported under the lease method through year ten and six continuous taxable years respectively thereby evidencing sufficient consistency to establish the lease method as the method_of_accounting for these agreements whether or not such method is permissible consistent with this well-established practice taxpayer reported ---c3 and ---c4 under the lease method for year when these agrements began operations sec_1_446-1 furthermore the absence of an established cpp method means that taxpayer’s fact pattern can be distinguished from the divergent treatment as error cases discussed above taxpayer’s multiyear use of the lease method for its agreements at issue cannot plausibly be described as being an internal inconsistency in its apparently nonexistent use of the cpp method or as a series of errors occurring within the postf-137295-12 context of a broader compliance with the cpp method sunoco huffman t c pincite even if taxpayer were to produce some evidence of treating similar agreements as purchases however taxpayer would still fall short of a convincing argument that its adjustments constitute correction of erroneous divergences from an established method the insufficiency of the deviation as error arguments in the claims is clearly illustrated by huffman v commissioner in which the service imposed an involuntary accounting_method change on the taxpayer’s calculation of its inventory for over years the taxpayer’s accountant had consistently omitted a step in the link-chain lifo_method of accounting which resulted in an understatement of the lifo values of the inventories and as a result income from sales was underreported the taxpayer argued that the service’s adjustment was a correction_of_an_error which did not require a sec_481 adjustment the service argued that the adjustment was a change in accounting_method which required a sec_481 adjustment as in the present case the court in huffman stressed that the error involved timing the court stated consequently the accountant’s error would if applied consistently as in fact it was self correct at least in the sense that if the error were continued over the life of the inventory_pool the total gain reported on account of the sale of items in the pool would be correct huffman t c pincite citing sec_1_446-1 the court further stated b y consistently repeating the same error the accountant established a pattern which although not determinative of is indicative of a method_of_accounting id having established that the error was a timing issue the tax_court addressed the situation in which a taxpayer elects a method_of_accounting and adheres to that method for some time then deviates from the established method and then returns to the established method the court noted that a short-lived deviation from an already established method_of_accounting need not be viewed as establishing a new method_of_accounting id pincite the court went on to say the question of course is what is short-lived the commissioner’s position is that consistency is established for purposes of sec_1_446-1 income_tax regs by the same treatment of a material_item in two or more consecutively filed returns revproc_2002_19 202_1_cb_678 we have said something similar johnson v commissioner supra pincite here even if we were to assume that the members elected the link-chain_method and adopted it see supra pp no member deviated from the link-chain_method for less than years this is not a short-lived deviation emphasis added id pincite the tax_court also noted that w hile in some circumstances a taxpayer deviating postf-137295-12 from its previously established method_of_accounting may again adhere to its established method before the deviation has time to harden into a method of its own the accountant’s consistent error for no less than years rules out that possibility huffman t c pincite for an instance of an alleged deviation hardening into a method_of_accounting in a far shorter two taxable years see 659_f3d_316 pincite treatment of late-fee income consistently for and under the current- inclusion method nullified taxpayer argument that such treatment was an erroneous deviation from a method_of_accounting to treat late-fee income as oid which the taxpayer allegedly had received consent to use beginning with in the instant case ---c1 and ---c2 were consistently treated as leases for ten and six continuous taxable years respectively before taxpayer concluded that such treatment was an erroneous deviation therefore even if taxpayer had an established cpp method from which to deviate it would be absurd to argue that the lengthy treatment of ---c1 and ---c2 as leases was a brief deviation as in huffman taxpayer’s consistent treatment of ---c1 and ---c2 as leases over extended periods of time had hardened any purported deviation into a method_of_accounting any attempt to change such treatment must constitute a change in method_of_accounting under sec_446 and sec_481 by contrast ---c3 and ---c4 were only reported on the lease method for a single taxable_year in year beginning with year taxpayer reported ---c3 and ---c4 on the cpp method and filed the claims to amend year returns to the cpp method the use of a permissible method_of_accounting for one taxable_year is sufficient to constitute adoption of such method see revrul_90_38 revproc_2002_18 sec_2 moreover in light of taxpayer’s extended use of the lease method for ---- ---c1 and ---c2 prior to year it is far more plausible to treat the use of the lease method for ---c3 and ---c4 for the year return as the adoption of what taxpayer considered to be a proper method_of_accounting for agreements rather than as an error in the implementation of the cpp method because ---c3 and ---c4 adopted the lease method by using it for the year taxable_year this method could not be changed retroactively by the claims for the foregoing reasons we conclude that the adjustments asserted in the claims for the four ------------- companies constitute an attempt to change their methods_of_accounting from the lease method to the cpp method on a retroactive basis finally we note that a second set of changes in method_of_accounting occurred when the four ------------- companies reported on the cpp method for year and subsequent taxable years all the ------------- companies had an established or adopted lease method_of_accounting for the year taxable_year and had reported on the lease method for that taxable_year these changes in method_of_accounting between year and year as reflected on the original returns would effectively disappear if effect were given to the attempt by the claims to impose a retroactive accounting_method change in year or prior taxable years postf-137295-12 if the changes in reporting are determined to be changes in method_of_accounting was taxpayer required to seek and obtain the commissioner’s consent before implementing such changes in its method_of_accounting taxpayer was required to obtain the consent of the commissioner under sec_446 prior to implementing the changes in method_of_accounting discussed above such consent was required even if as has not been established taxpayer’s existing lease method were impermissible if the changes in reporting are determined to be changes in method_of_accounting did taxpayer’s failure to seek and obtain the commissioner’s consent before implementing the changes in accounting_method preclude taxpayer from implementing these changes for the years claimed a taxpayer cannot implement an accounting_method retroactively by filing amended returns sec_1_446-1 revrul_90_38 revproc_2002_18 sec_2 2002_1_cb_678 in a case in which the taxpayer does not obtain the commissioner’s consent before implementing the change the question is whether the change constitutes a change_of_accounting_method that is subject_to sec_446 see 75_tc_497 wright contracting co t c pincite cf 423_f2d_157 3d cir 352_f2d_807 115_tc_554 if the change constitutes a change_of_accounting_method that is subject_to sec_446 then the taxpayer is foreclosed from making the change by sec_446 and the regulations promulgated thereunder without regard to whether the new method would be proper see southern pacific transportation co t c pincite wright contracting co t c pincite if a taxpayer changes a method_of_accounting without first obtaining consent the commissioner can assert sec_446 and require the taxpayer to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting see eg lattice semiconductor v commissioner t c memo fpl group inc o liquidating corp wright contracting co v commissioner 34_tc_1070 25_tc_1086 affd per curiam 240_f2d_958 2nd cir accordingly the failure of taxpayer to request the required consent to change its method_of_accounting for the agreementss at issue precludes taxpayer from implementing such change postf-137295-12 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
